Citation Nr: 1010650	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky

THE ISSUES

1.  Entitlement to a  rating in excess of 30 percent for 
gastroesophageal reflux disease (GERD) with irritable bowel 
syndrome (IBS).

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to a rating in excess of 10 percent for pes 
planus.

4.  Entitlement to an increased (compensable) rating for 
vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to May 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose  
from a June 2004 rating decision in which the RO, inter alia, 
denied the Veteran's claims for  ratings in excess of 30 
percent for GERD with IBS and  in excess of 10 percent for 
hypertension, 0 percent for pes planus, as well as denied a 
compensable rating For  vasomotor rhinitis (rated as 0 
percent disabling).  In July 2004, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in December 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2007.  In a January 2008 rating decision, 
the RO granted an increased rating to 10 percent for the 
Veteran's pes planus.

Also in the January 2008 rating decision, the RO granted 
service connection for undifferentiated somatoform disorder, 
representing a full grant of that benefit sought.

In his substantive appeal, the Veteran requested a Board  
hearing before a Veterans Law Judge at the RO.  However, in 
correspondence received in July 2007, the Veteran cancelled 
his hearing request.

By rating decision in January 2008, the RO granted a 10 
percent rating for pes planus from January 28, 2004, the date 
of the Veteran's claim for an increased rating.  Although the 
RO awarded a higher rating during the pendency of this 
appeal, inasmuch as  higher ratings for pes planus are 
available,  and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for  higher 
rating remains viable on appeal.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As a final preliminary matter, the Board notes that, in his 
January 2004 claim, the Veteran indicated that he wanted an 
increased rating for his feet.  The Veteran did not 
specifically reference his pes planus.  The Board notes that 
the Veteran is also service-connected and rated for hallux 
valgus of each of his feet.  In his July 2004 NOD, the 
Veteran specifically referenced his hallux valgus in 
describing his foot disability.  These claims have not yet 
been adjudicated by the RO.  As such, these matters are not 
properly before the Board, and are thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the January 2004  claim for increase, the 
Veteran's service-connected GERD with IBS had been  
manifested by vomiting, pain, dysphagia, regurgitation, and 
arm and shoulder pain,  but no  material weight loss, 
hematemesis, melena, anemia or symptoms productive of severe 
impairment of health.

3.  Pertinent to the January 2004  claim for increase, the 
evidence reflects that the Veteran's diastolic blood pressure 
has been predominantly less than 110, and systolic blood 
pressure has been predominantly less than 200.

4.  Pertinent to the January 2004  claim for increase, the 
Veteran's service-connected pes planus has been  manifested 
by no more than overall moderate symptoms; there has been no 
objective evidence of marked deformity, pain on manipulation 
or weight bearing, and no indication of swelling or 
characteristic callosities.

5.  Pertinent to the January 2004 claim for increase, the 
Veteran's service-connected vasomotor rhinitis has been  
manifested by pain, sneezing, congestion, and drainage, but 
without any medical evidence of obstruction of the nasal 
passages.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
gastroesophageal reflux disease with irritable bowel syndrome 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2009).

3.  The criteria for a rating in excess of 10 percent for pes 
planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (2009).

4.  The criteria for a compensable rating for vasomotor 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 
4.97, Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings for service-connected GERD with IBS, hypertension, 
pes planus, and vasomotor rhinitis, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The June 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the March 2004 
letter.  

Post rating, the December 2006 SOC included the pertinent 
rating criteria for evaluating all of the Veteran's 
disabilities on appeal.  A December 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the 
January 2008 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claims, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of May 2004 and August 
2007 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with any of these  
claims is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
Each  following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  GERD with IBS

The Veteran's GERD with IBS is rated as 30 percent disabling 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).  Diagnostic code 7346 provides ratings for hiatal 
hernia.  Hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, is rated 30 percent 
disabling.  Hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  The 
maximum schedular disability rating under this Diagnostic 
Code is 30 percent.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Considering the pertinent evidence in light of the above, y, 
the Board finds that the criteria for a rating greater than 
30 percent for the Veteran's GERD with IBS have not been met  
at any time pertinent to the January 2004 claim for increase.

A July 2003 VA outpatient treatment record shows that the 
Veteran complained of chronic diarrhea, with five to thirteen 
bowel movements per day.  He had none at night with no fevers 
or chills.  The Veteran had nausea but no emesis.  He 
reported a five-pound weight loss in the past month.  He 
reported occasional blood streaked stool and a small volume 
of blood in the toilet bowl.  He also complained of abdominal 
pain and cramps.  He took Imodium four times a day without 
relief.  He had a normal colonoscopy in June 2003.

An August 2003 VA outpatient record shows that the Veteran 
complained of incontinence.  The Veteran denied nausea and 
diarrhea.  He also denied melena and reported that he had a 
good appetite.

In his January 2004 written statement, the Veteran indicated 
that he vomited bile.  He was always bloated and had an upset 
stomach.  He had diarrhea with blood and pus.  He had 
uncontrollable gas with accidents.  He had abdominal cramps 
with pain in his left shoulder and arm.

In May 2004, the Veteran underwent VA examination.  He 
complained of GERD, which had been getting worse.  He took 
Prilosec.  He felt nauseous throughout the day and 
occasionally had symptoms of reflux.  The symptoms were not 
worse when lying flat.  Prilosec helped but did not relieve 
all of the symptoms of nausea.  He also had IBS for which he 
took Imodium on occasion.  It helped but did not eliminate 
his symptoms of diarrhea.  He had two or three loose bowel 
movements per day.  He felt no bloating after eating.

In an undated written statement, the Veteran indicated that 
he had bloating when he ate and, at times, when he did not.  
At times, he soiled his underwear and outerwear.  This 
occurred with extreme abdominal pain and an inability to 
control his bowels.

A June 2004 VA outpatient record reflects the Veteran's  
complaint of intermittent nausea, constipation, and abdominal 
fullness with no significant pain but some intermittent 
tenderness.  There was occasional vomiting.  The Veteran felt 
like it worsened after eating.  He had no fever, chills, or 
sweats.  The assessment was constipation with intermittent 
nausea and vomiting.

In a July 2004 written statement, the Veteran indicated that 
he  elevated his bed.

An October 2004 VA treatment record indicates that the 
Veteran continued to have intermittent episodes of abdominal 
cramping, nausea, diarrhea, and constipation.  He did have a 
history of hematochezia and anemia.  Colonoscopies have 
revealed diverticulosis.  The assessment was GERD and IBS.

In August 2007, the Veteran underwent VA examination.  The 
examiner described his GERD as intermittent with remissions.  
It was noted that he  took medication as needed.  He reported 
vomiting several times per week.  He had dysphagia most of 
the time.  He could always swallow liquids and soft solid 
food.  On a weekly basis, he could not swallow solid food.  
The Veteran had esophageal distress less that once per week.  
It was accompanied by moderate pain in the shoulder.  He also 
had daily heartburn and regurgitation of bile-stained fluid.  
He denied hematemesis, melena, and esophageal dilation.  On 
examination, there were no signs of anemia, significant 
weight loss, or malnutrition.  There was mild tenderness in 
the epigastric region.  The diagnosis was GERD.  He 
experienced pain.  The GERD affected the Veteran's chores and 
feeding.  The Veteran denied missing any work in the last 
twelve months.

With regard to his IBS, the Veteran had fluctuations from 
diarrhea to constipation.  He had tenderness around the anus.  
There was a history of persistent rectal bleeding.  He 
complained of itching, burning, diarrhea, difficulty passing 
stool, pain, tenesmus, and swelling.  There was a history of 
fecal incontinence with moderate, occasional fecal leakage.  
He did not need pads.  On examination, there was tenderness 
around the anus.  There were no fistulas or erythema noted.  
The diagnosis was IBS, unresolved.

An October 2007 VA outpatient record reflects the Veteran's 
report of  reflux three to four times per week.  There was 
fullness in his throat and neck with burning and spitting up 
vomitus.  He complained of an upset stomach.  He had 
occasional dyspepsia and dysphagia.  He had intermittent 
diarrhea.

A December 2007 VA outpatient record indicates that the 
Veteran underwent esophagogastroduodenoscopy (EGD).  
Following the procedure, the assessment was mild antral 
erythema.

A subsequent December 2007 VA treatment record includes a 
notation that  the Veteran felt that the epigastric burning 
improved on medication.  He still complained of nausea and 
intermittent esophageal reflux.

Based on the evidence of record, the Board finds that an 
increased rating for GERD with IBS is not warranted at any 
time pertinent to the current claim .  First, the Board finds 
that the Veteran's disability does not meet the criteria for 
an increased rating under Diagnostic Code 7346.  
Specifically, while the evidence certainly shows that the 
Veteran has experienced pain and vomiting, there is also 
evidence indicating  that material weight loss, hematemesis, 
melena, and anemia have not been  associated with his 
disability.  The Veteran specifically denied the presence of 
hematemesis and melena in August 2003 and August 2007.  While 
there was a report of a history of anemia, no presence of 
anemia was found in medical records throughout the appeal 
period.  The August 2007 VA examiner  specifically indicated 
that there were no signs of anemia.  This same report also 
showed that there were no signs of weight loss.  While a 
five-pound weight loss was noted in a July 2003 VA outpatient 
treatment record, this does not constitute  material weight 
loss.

Furthermore, the Board finds that the Veteran's symptoms of 
GERD have not been productive of considerable impairment of 
health.  The Board notes that, in August 2007, the Veteran 
denied missing any work in the previous twelve months.  
Furthermore, as noted above, there has been  no evidence of 
the Veteran's GERD causing considerable health problems, 
including anemia, weight loss, or malnutrition.  All were 
noted not to be present in August 2007.  While the records 
show the Veteran has been diagnosed with diverticulosis, 
there is no evidence that this is related to his GERD.  
Hence, the  criteria necessary for an increased rating under 
Diagnostic Code 7346 are not met.

As the Board notes above, the maximum schedular rating for 
the Veteran's IBS is 30 percent under Diagnostic Code 7319.  
Therefore, an increased schedular rating under this 
Diagnostic Code is not available.  As indicated under 38 
C.F.R. § 4.114, the ratings for Diagnostic Code 7346 and 7319 
will not be combined with each other.  A single rating will 
be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  Here, the Board concludes that the 
severity of the Veteran's overall disability is accurately 
reflected in the 30 percent rating under Diagnostic Code 
7346, and an increase is not warranted on this basis.

B.  Hypertension

The Veteran's hypertension is rated as 10 percent disabling 
under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).  Diagnostic Code 7101 provides ratings for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, is rated 10 percent disabling.  Hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, is 
rated 20 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  38 C.F.R. § 4.104.

The Board notes that, effective October 6, 2006, VA revised 
the regulation that governs the evaluation of specific 
cardiovascular disorders-those rated under Diagnostic Codes 
7000 through 7007, 7011, and 7015 through 7020.  See 38 
C.F.R. 4.100.  The revised regulation adds a new "Note (3)" 
to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
vascular disease, stating that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  The Board notes, however, that 
the actual criteria for rating hypertension (set forth in 
Diagnostic Code 7101, as above) has remained unchanged.  
Hence, the RO's failure to provide notice of the revisions is 
harmless error.   See, e.g., Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

Considering the pertinent evidence in light, the Board finds 
that a rating greater than 10 percent for the Veteran's 
hypertension is not warranted at any time pertinent to the 
January 2004 claim for increase..

VA treatment notes reflect the following blood pressure 
readings: on July 19, 2003, 150/86, 142/94, 144/96; on August 
18, 2003, 140/79; on September 2, 2003, 126/81; on September 
19, 2003, 151/94, 139/89, 145/93; on December 1, 2003, 
139/74; on January 26, 2004, 134/80, on February 12, 2004, 
145/80; on July 22, 2004, 116/70; on August 1, 2004, 159/94; 
on August 11, 2004, 150/93; on August 16, 2004, 145/87, 
128/85; on August 26, 2004, 142/95; on September 2, 2004, 
129/86; on October 20, 2004, 148/84; on December 20, 2004, 
138/80; on January 21, 2005, 134/80; on February 18, 2005, 
127/71; on March 7, 2005, 132/88; on June 20, 2005, 137/83; 
on October 26, 2005, 152/84; on January 19, 2006, 126/79; on 
May 25, 2006, 144/80; on December 22, 2006, 119/74; on March 
22, 2007, 132/79; on October 22, 2007, 118/71; and on 
December 10, 2007, 112/72.

A November 2003 VA outpatient record notes a blood pressure 
reading of 163/100.  A second reading was 140/90.

In a January 2004 written statement, the Veteran indicated 
that his hypertension was not controlled.  It was recently 
163/100.  At one time, it reached 225/125.  He was frequently 
light-headed, tired, weak, and lethargic.

In May 2004, the Veteran underwent VA examination.  He was on 
medication for his high blood pressure and stated that it was 
getting worse.  His blood pressure was 160/84, 154/98, and 
144/92.

In a July 2004 written statement, the Veteran indicated that 
his hypertension was poorly controlled.

In August 2007, the Veteran underwent VA examination.  He 
currently took continuous medications to control his 
hypertension.  On examination, his blood pressure was 148/87, 
135/85, and 124/82.  The diagnosis was hypertension.

Collectively, the above-described medical evidence reflects 
that diastolic blood pressure has been predominantly less 
than 110, and systolic blood pressure has been predominantly 
less than 200.  Indeed, all readings of record have shown 
diastolic blood pressure less than 200 and systolic blood 
pressure less than 110.  As such, the criteria for at least 
the least the next higher, 20 percent rating under Diagnostic 
Code 7101, are not met.



C.  Pes Planus

The Veteran's pes planus is rated as 10 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating greater 
than 10 percent for the Veteran's pes planus is not 
warranted.

In his January 2004 written statement, the Veteran indicated 
that his feet continually hurt whether he was standing or 
sitting.  It was especially present with climbing.  He had 
sharp pains and weakness in his feet.  It was difficult to 
stay on his feet for more than ten minutes.

In May 2004, the Veteran underwent VA examination.  He took 
medication for his foot pain.  The examiner noted that he 
could wear arch supports for his symptoms.  It was 
recommended that he try conservative measures to alleviate 
the pain before pursuing further workup.

In his July 2004 written statement, the Veteran indicated 
that he had pain in both feet, at the arches and in the 
joints.  He also had numbness and radiating pain.

A February 2005 VA x-ray of the feet revealed a suggestion 
for bilateral pes planus deformity with the Veteran standing.  
Treatment records dated at that time show the Veteran 
complained of pain in the forefoot bilaterally.  On 
examination, the Veteran had pain with palpation to the third 
interspace on the left.  The joints had adequate range of 
motion.

On August 2007 VA examination, the Veteran complained of pain 
and tenderness.  There was pain, swelling, stiffness, and 
fatigability of the metatarsophalangeal joint of both feet 
when standing and walking.  There was additionally weakness 
and lack of endurance of the right foot.  There were no 
flare-ups.  He was able to stand up to one hour and walk a 
quarter of a mile.  

On examination of the left foot, there was tenderness of the 
metatarsophalangeal joint.  There was no evidence of painful 
motion, swelling, instability, weakness, abnormal weight 
bearing, hammertoes, pes cavus, or malunion of the bones.  
Achilles, forefoot, and midfoot alignment was normal.  There 
was no pronation.  There was no arch present on non-weight 
bearing.  There was pain on manipulation.  There was no 
muscle atrophy or other foot deformity.

On examination of the right foot, there was tenderness of the 
metatarsophalangeal joint.  There was no evidence of painful 
motion, swelling, instability, weakness, abnormal weight 
bearing, hammertoes, pes cavus, or malunion of the bones.  
Achilles, forefoot, and midfoot alignment was normal.  There 
was no pronation.  There was no arch present on non-weight 
bearing.  There was an arch present on weight bearing.  There 
was pain on manipulation.  There was five degrees of valgus.  
There was no muscle atrophy or other foot deformity.

The diagnosis was bilateral flat feet.  The Veteran had 
decreased mobility, lack of stamina, and decreased strength.

Based on the evidence of record, the Board finds that an 
increased rating for the Veteran's pes planus is not 
warranted at any point pertinent to the January 2004 claim 
for increase/

  Initially, the Board notes that to whatever extent the 
Veteran has a foot disability manifest by hallux valgus, this 
disability is separately rated and was referred to the RO for 
adjudication above.

With regard to the pes planus, the evidence shows that the 
predominant symptom is pain.  There is no evidence of marked 
deformity.  The August 2007 VA examiner specifically noted 
that pronation was not present in either foot, and alignment 
was normal.  While the Veteran reported pain and swelling, 
there was no objective evidence of such symptoms.  
Additionally, there is no evidence of characteristic 
callosities.  

Thus, the requirements for a 30 percent rating under DC 5276 
are not met. The Veteran's symptoms were shown to be moderate 
(not severe).  There also is no basis for assignment of any 
higher rating on the basis of functional loss due to pain, 
consistent with 38 C.F.R. §§ 4.40, and 4,45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).  Arguably, functional 
loss due to pain is contemplated in the criteria for rating 
pes planus. Even if not, however, the Board notes the Veteran 
denied any flare-ups during the August 2007 VA examination, 
and that the examiner found that there was no evidence of 
painful motion, swelling, instability, or weakness of either 
foot.

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for assignment of a rating 
greater than 10 percent.  While a rating in excess of 10 
percent is available under Diagnostic Code 5278 for bilateral 
acquired claw foot (pes cavus), the Veteran has not been 
diagnosed with, and the evidence does not indicate, that 
condition.  Similarly, there is no indication of malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283).  Hence, evaluation of the disability under either 
diagnostic code is not warranted.  Also, while the disability 
could be evaluated, alternatively, by analogy to residuals of 
foot injury (see 38 C.F.R. § 4.20), based on the objective 
description indicating moderate symptomatology, a rating 
higher than 10 percent would not be warranted under 
Diagnostic Code 5284.

In summary, the evidence does not provide any basis, under 
the applicable rating criteria, to assign a rating higher 
than 10 percent for the Veteran's pes planus.

D.  Vasomotor Rhinitis

The Veteran's vasomotor rhinitis is rated noncompensable 
under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2009).

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.	

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2009).

Considering the pertinent evidence in light of the above, y, 
the Board finds that a rating greater than 10 percent for the 
Veteran's pes planus is not warranted at any point pertinent 
to the January 2004 claim for increase..

In his January 2004 written statement, the Veteran indicated 
that he had trouble breathing.  He had unsuccessful surgery 
on the right side of his nose.  There was a lot of drainage.  
He had a lot of nose bleeds and pain behind his eyes and on 
the bridge of his nose.  He coughed and sneezed frequently, 
and had dark secretions when he blew his nose.

The report of a  May 2004  VA examination includes notation 
that the Veteran had  been diagnosed with vasomotor rhinitis 
and currently took flunisolide nasal inhaler, which helped 
his symptoms somewhat.  On examination, oropharynx was clear.  
The examiner noted that there was no evidence of erythema in 
the nasal mucosa, and there were nontender sinuses.  The 
impression was allergic rhinitis.

On August 2007  VA examination, the noted history was that 
the Veteran had rhinitis that was sensitive to heat and 
calmed by cold, and that he was currently undergoing 
treatment.  He had seasonal nasal allergies.  He complained 
of nasal congestion and constant difficulty breathing.  On 
examination, there were no signs of nasal obstruction.  There 
were no polyps or septal deviation.  There was no evidence of 
Wegener's granulomatosis or granulomatous infection.  The 
diagnosis was vasomotor rhinitis.  It affected his lack of 
stamina and impacted his daily activities with regard to 
exercise, sports, and recreation.

Based on the evidence of record, the Board finds that a 
compensable rating for vasomotor rhinitis is not warranted.  
Specifically, the evidence shows that the Veteran has had no 
obstruction of his nasal passages.  While the Veteran has 
complained of pain, sneezing, drainage, congestion, and 
difficulty breathing, the examination reports reveal that the 
oropharynx has been clear, and there has been no erythema, or 
signs of nasal obstruction.  There is no medical evidence 
indicating otherwise.

As such, the Board concludes that the criteria for a 10 
percent disability rating for vasomotor rhinitis are not met 
under Diagnostic Code 6522, and a compensable evaluation is 
not warranted.

E.  All Claims

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's GERD with IBS, 
hypertension, pes planus, or  vasomotor rhinitis, pursuant to 
Hart, and that the claims for higher ratings must be denied.  
In reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for GERD with IBS is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for pes planus is denied.

An increased (compensable) rating for vasomotor rhinitis is 
denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


